DIMUS PARTNERS, INC. 1403 West Sixth Street Austin, Texas 78703 Phone: (888) 413-4687 March 10, 2011 Jerard T. Gibson Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4631 Phone Number: (202) 551-3473 Fax Number: (703) 813-6984 Re: Dimus Partners, Inc. Registration Statement on Form S-l File No. 333-164749 Dear Mr. Gibson: Request is hereby made to accelerate the effectiveness of the above referenced registration statement to 2:00 p.m. Eastern Standard Time, Monday,March 14, 2011,or as soon thereafter as practicable. Additionally, Dimus Partners, Inc. (the "Company") acknowledges that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any comments or questions to our counsel, The Loev Law Firm, PC, at (713) 524-4110. Sincerely, Dimus Partners, Inc. /s/ James Patton James Patton Chief Executive Officer
